Order entered June 30, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00647-CV

                                STACEY REED, Appellant

                                              V.

                                STEPHEN REED, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-51554-2013

                                          ORDER
       We GRANT appellant’s June 29, 2015 motion for extension of time to file the docketing

statement and appellate record and ORDER each be filed no later than July 22, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE